UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December31, 2009 Or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 033-10893 China Baicaotang Medicine Limited (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8067060 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) No. 102, Chengzhan Road Liuzhou City, Guangxi Province, P.R.C. 545007 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: Tel.: (86) 772-363-8318 Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act:Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
